— In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered November 17, 1987, which denied its motion to conduct discovery on the issue of damages.
Ordered that the order is affirmed, with costs.
The defendant’s right to appear at the inquest, cross-examine witnesses and offer testimony upon the issue of damages is not disputed, notwithstanding its failure to file a timely answer (see, McClelland v Climax Hosiery Mills, 252 NY 347, 351). However, under all the circumstances at bar, including the lengthy delays that have already occurred, the prior voluntary disclosure of the infant plaintiff’s hospital record and medical bills, and the granting pursuant to stipulation of medical authorizations and a physical examination, the Supreme Court did not abuse its discretion in denying the defendant’s discovery requests. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.